



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Oraha,
    2014 ONCA 359

DATE: 20140505

DOCKET: C55275

Hoy A.C.J.O., MacPherson and Blair JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Selwan Oraha

Appellant

D. Condo, for the appellant

B. Gluckman, for the respondent

Heard: April 28, 2014

On appeal from the sentence imposed on March 2, 2012 by
    Justice Todd L. Archibald of the Superior Court of Justice.

ENDORSEMENT


[1]

The appellant Selwan Oraha was convicted of possession of three kinds of
    drugs for the purpose of trafficking (cocaine, methamphetamine and MDMA), as
    well as conspiracy to traffic cocaine.  The trial judge imposed a global
    sentence of nine years in custody less four months credit for pre-sentence
    custody.  The appellant appeals this sentence on three grounds.

[2]

First, the appellant contends that after concluding that the appropriate
    range of sentence for possession of cocaine for the purpose of trafficking was
    six to eight years for a first offender, the trial judge erred by imposing a
    sentence of nine years for this offence.

[3]

We are not persuaded by this submission.  The six to eight year range
    was supported by the relevant case law and the actual nine year sentence was
    justified on the basis of the other offences committed by the appellant and the
    totality principle.

[4]

Second, the appellant asserts that the trial judge erred by not applying
    the parity principle as between the appellant and Mr. Nguyen who received a six
    year sentence.

[5]

We do not accept this submission.  We agree with the trial judge that
    there were important factors that justified a higher sentence for the
    appellant, including the much higher quantum of drugs in his possession and the
    fact that the appellant was a supplier of drugs to Mr. Nguyen.

[6]

Third, the appellant asserts that the trial judge overemphasized the
    principles of denunciation and deterrence and ignored the principle of totality
    and/or proportionality.

[7]

We disagree.  The trial judge considered a broad range of mitigating
    factors and emphasized the strong prospect of the appellants rehabilitation. 
    This clearly factored in his global sentence.

[8]

The appeal is dismissed.

Alexandra Hoy A.C.J.O.

J.C.
    MacPherson J.A.

R.A.
    Blair J.A.


